Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 09/06/2022, are accepted, do not introduce new matter, and are hereby entered. 
Previous 112(b) rejections are overcome.
Claims 1, 10-12 and 25-29 are pending; claims 2-9 and 13-24 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin (Reg. No. 78,904) on 09/09/2022.
The application has been amended as follows: 
Claim 27: A fire extinguisher, comprising: 
a) a cylinder for storing a pressurized fire extinguishing agent and including a neck portion defining an outlet; 
b) a flexible hermetic seal supported across the outlet of the cylinder, wherein the flexible hermetic seal is adapted and configured to transition between: an unexpanded condition corresponding to an unpressurized cylinder; an expanded condition corresponding to a pressurized cylinder; and a bursted condition corresponding to an opened cylinder; and 
c) a fixed valve assembly threadably associated with the neck portion of the cylinder and securing the hermetic seal in place across the outlet of the cylinder, wherein the valve assembly includes a valve housing having an interior cavity with an exit port and a piston, wherein the piston is configured and adapted to move within the interior cavity relative to the valve housing and the hermetic seal between a seated position and an activated position, 
wherein the piston includes an elongated stem and a lower body portion, wherein a release pin is operatively associated with the valve assembly and is mounted for movement between a locked condition in which the piston is maintained in the pressurized position and an unlocked condition in which the piston is free to move to the activated position, 
wherein the release pin includes axially spaced apart upper and lower parallel retention arms intersecting the stem of the piston, wherein the upper arm is positioned to retain [[the]]a pressure indicator beam when the piston is in the pressurized position, and the lower arm is positioned to retain a coiled compression spring in a compressed condition.

 Allowable Subject Matter
Claims 1, 10-12 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach a fire extinguisher, comprising: a) a cylinder for storing a pressurized fire extinguishing agent and including a neck portion defining an outlet; b) a flexible hermetic seal supported across the outlet of the cylinder, wherein the flexible hermetic seal is adapted and configured to transition between: an unexpanded condition corresponding to an unpressurized cylinder; an expanded condition corresponding to a pressurized cylinder; and a bursted condition corresponding to an opened cylinder; and c) a fixed valve assembly threadably associated with the neck portion of the cylinder and securing the hermetic seal in place across the outlet of the cylinder, wherein the valve assembly includes a valve housing having an interior cavity with an exit port and a piston, wherein the piston is configured and adapted to move within the interior cavity relative to the valve housing and the hermetic seal between a seated position and an activated position, wherein the piston includes an elongated stem and a lower body portion, wherein the piston is mounted for movement within the interior cavity of the valve housing between: a) the seated position, corresponding to an unpressurized cylinder, in which the lower body portion of the piston is in contact with the flexible seal while the seal is in an unexpanded condition; b) a lifted position, corresponding to a pressurized cylinder, in which the lower body portion of the piston remains in contact with the flexible seal while the seal is in an expanded condition; and c) the activated position, corresponding to an opened cylinder outlet, in which the lower body portion of the piston is displaced from and out of contact with the flexible seal, allowing the seal to burst and open the outlet of the cylinder.
Although related art, like Yoshida (U.S. 2009/0173506), teaches a fire extinguisher with a flexible hermetic seal, and a valve assembly, as claimed, Yoshida fails to teach a device where the lower body portion of the piston remains in contact with the hermetic seal in both seated and lifted positions. As seen in Fig 4 of Yoshida, the lower body portion of the piston is meant to perforate the seal, and the position of the lower body portion does not indicate pressure level of the cylinder. In contrast with the claimed invention, the lower body portion is meant to keep contact with the seal in order to display pressure of the cylinder. It would not be obvious to modify Yoshida to incorporate the missing elements because doing so would go against Yoshida's invention and would further be considered hindsight rationale. Examiner asserts that Yoshida is the closest prior art to what is being claimed. 
Claims 10-12, 25-26 and 28-29 are allowed for further limiting claim 1, from which they depend on. 
Regarding independent claim 27, the prior art does not teach a fire extinguisher, comprising: a) a cylinder for storing a pressurized fire extinguishing agent and including a neck portion defining an outlet; b) a flexible hermetic seal supported across the outlet of the cylinder, wherein the flexible hermetic seal is adapted and configured to transition between: an unexpanded condition corresponding to an unpressurized cylinder; an expanded condition corresponding to a pressurized cylinder; and a bursted condition corresponding to an opened cylinder; and c) a fixed valve assembly threadably associated with the neck portion of the cylinder and securing the hermetic seal in place across the outlet of the cylinder, wherein the valve assembly includes a valve housing having an interior cavity with an exit port and a piston, wherein the piston is configured and adapted to move within the interior cavity relative to the valve housing and the hermetic seal between a seated position and an activated position, wherein the piston includes an elongated stem and a lower body portion, wherein a release pin is operatively associated with the valve assembly and is mounted for movement between a locked condition in which the piston is maintained in the pressurized position and an unlocked condition in which the piston is free to move to the activated position, wherein the release pin includes axially spaced apart upper and lower parallel retention arms intersecting the stem of the piston, wherein the upper arm is positioned to retain a pressure indicator beam when the piston is in the pressurized position, and the lower arm is positioned to retain a coiled compression spring in a compressed condition.
Claim 27 includes particular structure regarding the safety pin not seen in the prior art. Particularly, the prior art fails to teach a release pin includes axially spaced apart upper and lower parallel retention arms intersecting the stem of the piston, wherein the upper arm is positioned to retain the pressure indicator beam when the piston is in the pressurized position, and the lower arm is positioned to retain a coiled compression spring in a compressed condition. This renders the claim allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752